Case 1:18-cv-00088-LPS Document 975 Filed 12/08/20 Page 1 of 7 PageID #: 41833




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

H. LUNDBECK A/S, TAKEDA                            )
PHARMACEUTICAL COMPANY LTD.,                       )
TAKEDA PHARMACEUTICALS U.S.A.,                     )
INC., TAKEDA PHARMACEUTICALS                       )
INTERNATIONAL AG, and TAKEDA                       )
PHARMACEUTICALS AMERICA, INC.,                     )
                                                   )
                       Plaintiffs,                 )
                                                   )
               v.                                  )   C.A. No. 18-88 (LPS)
                                                   )   CONSOLIDATED
ALKEM LABORATORIES LTD., et al.,                   )
                                                   )
                       Defendants.                 )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s December 7, 2020 Order (D.I. 974), the parties submit this status

report concerning the trial date for this consolidated action:

PLAINTIFFS’ STATEMENT

       On July 6, 2020, at the parties’ request, the Court rescheduled the trial of this action. The

trial is currently scheduled for January 4-8 and January 26-29, 2021. (D.I. 829.) We understand

that the trial of another case that had been scheduled for the weeks of January 11 and 18, 2021

has recently been taken off the Court’s calendar. Plaintiffs request that the trial of this action be

rescheduled for dates in January slightly distanced from the upcoming holiday period. A short

postponement of the start of trial would assist trial preparation for the parties, counsel and the

witnesses while permitting them to enjoy some of the holiday period.

       Beginning trial later in January would also ease the burden of compliance with Covid-19

restrictions and protocols, such as those requiring quarantining and/or testing, which may affect

trial participants leading up to trial and between trial weeks. Perhaps more importantly,
Case 1:18-cv-00088-LPS Document 975 Filed 12/08/20 Page 2 of 7 PageID #: 41834




consolidating the trial to consecutive weeks would reduce the amount of travel required for

witnesses and lawyers who plan to travel to be present with their respective trial teams, thereby

reducing Covid-19 related risks associated with transportation during an anticipated rise in

Covid-19 infection rates.

       Plaintiffs are available for trial during the weeks of January 11, January 18 and

January 26, 2021, or any portions thereof, subject to the Court’s availability.

DEFENDANTS’ STATEMENT

       Defendants agree that it would be advantageous to conduct trial on consecutive days, to

the extent possible, and are available at the Court’s convenience during January. Defendants

also agree that a short postponement of the start of trial would be preferential and beneficial to

address the recent spike in COVID-19 infection rates and resulting complications relating to

quarantine and travel restrictions.

       Defendants request that the trial be conducted over 10 days (70 hours), if possible, to

avoid prejudice to any party, given that eight defendants remain in this litigation, with more than

25 experts for plaintiffs and defendants opining on invalidity and noninfringement issues related

to multiple patent families, many of which will be appearing to address issues specific to an

individual party.




                                                 2
Case 1:18-cv-00088-LPS Document 975 Filed 12/08/20 Page 3 of 7 PageID #: 41835




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jack B. Blumenfeld
OF COUNSEL:                               Jack B. Blumenfeld (#1014)
                                          Megan E. Dellinger (#5739)
George F. Pappas                          1201 North Market Street
Einar Stole                               P.O. Box 1347
Christopher N. Sipes                      Wilmington, DE 19899
Brianne Bharkhda                          (302) 658-9200
Priscilla G. Dodson                       jblumenfeld@mnat.com
Alaina Whitt                              mdellinger@mnat.com
Han Park
COVINGTON & BURLING LLP                   Attorneys for Plaintiffs
One CityCenter
850 Tenth Street NW
Washington, DC 20001-4956
(202) 662-6000

Megan L. Hare
Jennifer D. Cieluch
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
(212) 841-1000

Kurt G. Calia
Yiye Fu
COVINGTON & BURLING LLP
3000 El Camino Real
5 Palo Alto Square, 10th Floor
Palo Alto, CA 94306-2112
(650) 632-4700




                                      3
Case 1:18-cv-00088-LPS Document 975 Filed 12/08/20 Page 4 of 7 PageID #: 41836




                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                            /s/ Pilar G. Kraman
OF COUNSEL:                                 Adam W. Poff (#3990)
                                            Pilar G. Kraman (#5199)
Tedd W. Van Buskirk                         Rodney Square
Aaron S. Eckenthal                          1000 North King Street
Russell Faegenburg                          Wilmington, DE 19801
Kendall K. Gurule                           (302) 571-6600
LERNER, DAVID, LITTENBERG, KRUMHOLZ &       apoff@ycst.com
  MENTLIK, LLP                              pkraman@ycst.com
20 Commerce Drive
Cranford, NJ 07016                          Attorneys for Defendant Alkem Labs Ltd.
(908) 654-5000



                                            DEVLIN LAW FIRM LLC

                                            /s/ James M. Lennon

                                            James M. Lennon (#4570)
OF COUNSEL:                                 1526 Gilpin Avenue
                                            Wilmington, DE 19806
Deepro Mukerjee                             (302) 449-9010
Lance Soderstrom                            jlennon@devlinlawfirm.com
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue                          Attorneys for Defendants Lupin Limited and
New York, NY 10022-2585                     Lupin Pharmaceuticals, Inc.
(212) 940-8800

Jitendra Malik, Ph.D.
Joseph M. Janusz
Alissa Pacchioli
KATTEN MUCHIN ROSENMAN LLP
550 South Tryon Street, Suite 2900
Charlotte, NC 28202-4213
(704) 444-2000




                                        4
Case 1:18-cv-00088-LPS Document 975 Filed 12/08/20 Page 5 of 7 PageID #: 41837




                                            RICHARDS, LAYTON & FINGER, P.A.

                                            /s/ Renée Mosley Delcollo
OF COUNSEL:                                 Kelly E. Farnan (#4395)
                                            Renée Mosley Delcollo (#6442)
B. Jefferson Boggs                          One Rodney Square
MERCHANT & GOULD PC                         920 North King Street
1900 Duke Street, Suite 600                 Wilmington, DE 19801
Alexandria, VA 22314                        (302) 651-7700
(703) 684-2500                              farnan@rlf.com
                                            delcollo@rlf.com
Christopher J. Sorenson
Karen L. Beckman, Ph.D.                     Attorneys for Defendants Macleods
MERCHANT & GOULD PC                         Pharmaceuticals Ltd. and Macleods Pharma
150 South Fifth Street, Suite 2200          USA, Inc.
Minneapolis, MN 55402
(612) 332-5300


                                            RICHARDS, LAYTON & FINGER, P.A.

                                            /s/ Nicole K. Pedi
OF COUNSEL:                                 Kelly E. Farnan (#4395)
                                            Nicole K. Pedi (#6236)
Bradley C. Graveline                        One Rodney Square
SHEPPARD MULLIN RICHTER                     920 North King Street
& HAMPTON LLP                               Wilmington, DE 19801
70 West Madison Street, 48th Floor          (302) 651-7700
Chicago, IL 60602-4498                      farnan@rlf.com
(312) 499-6316                              pedi@rlf.com

Jesse A. Salen                              Attorneys for Defendants Alembic
Evan T. Sumner                              Pharmaceuticals Limited, Alembic Global
SHEPPARD MULLIN RICHTER & HAMPTON LLP       Holding S/A and Alembic Pharmaceuticals,
12275 El Camino Real, Suite 200             Inc.
San Diego, CA 92130
(858) 523-6722

Laura M. Burson
SHEPPARD MULLIN RICHTER & HAMPTON LLP
333 South Hope Street, 43rd Floor
Los Angeles, CA 90071
(213) 617-5527



                                        5
Case 1:18-cv-00088-LPS Document 975 Filed 12/08/20 Page 6 of 7 PageID #: 41838




                                                  BUCHANAN INGERSOLL & ROONEY PC

                                                  /s/ Geoffrey G. Grivner
OF COUNSEL:                                       Geoffrey G. Grivner (#4711)
                                                  919 North Market Street, Suite 990
Matthew L. Fedowitz                               Wilmington, DE 19801
BUCHANAN INGERSOLL & ROONEY PC                    (302) 552-4207
1700 K Street N.W., Suite 300                     geoffrey.grivner@bipc.com
Washington, DC 20006-3807
(202) 452-7900                                    Attorneys for Defendants MSN Laboratories
                                                  Private Limited, MSN Pharmaceuticals, Inc.
S. Lloyd Smith                                    and MSN Pharmachem Private Limited
Brian H. Gold
Grant S. Shackelford
BUCHANAN INGERSOLL & ROONEY PC
1737 King Street, Suite 500
Alexandria, VA 22314-2727
(708) 836-6620



                                                  HEYMAN ENERIO GATTUSO & HIRZEL LLP

                                                  /s/ Dominick T. Gattuso
OF COUNSEL:
                                                  Dominick T. Gattuso (#3630)
Laura A. Lydigsen                                 300 Delaware Avenue, Suite 200
Mark H. Remus                                     Wilmington, DE 19801
Judy K. He                                        (302) 472-7311
Jason W. Schigelone                               dgattuso@hegh.law
BRINKS GILSON & LIONE
455 North Cityfront Plaza Drive, Suite 3600       Attorneys for Defendants Sandoz Inc. and Lek
Chicago, IL 60611-5599                            Pharmaceuticals d.d.
(312) 321-4200

Jieun Lee
BRINKS GILSON & LIONE
1775 Pennsylvania Avenue, NW, Suite 900
Washington, DC 20006
(202) 296-6940




                                              6
Case 1:18-cv-00088-LPS Document 975 Filed 12/08/20 Page 7 of 7 PageID #: 41839




OF COUNSEL:                                     PHILLIPS, MCLAUGHLIN & HALL

Marc R. Wezowski                                /s/ John C. Phillips, Jr.
Don J. Mizerk
Matthew M. Kamps                                John C. Phillips, Jr. (#110)
HUSCH BLACKWELL LLP                             David A. Bilson (#4986)
120 South Riverside Plaza, Suite 2200           Megan C. Haney (#5016)
Chicago, IL 60606                               1200 North Broom Street
(312) 655-1500                                  Wilmington, DE 19806-4204
                                                (302) 655-4200
Thomas P. Heneghan                              jcp@pmhdelaw.com
HUSCH BLACKWELL LLP                             dab@pmhdelaw.com
33 East Main Street, Suite 300                  mch@pmhdelaw.com
P.O. Box 1379
Madison, WI 53701-1379                          Attorneys for Defendants Sigmapharm
(608) 234-6032                                  Laboratories, LLC, Zydus Pharmaceuticals
                                                (USA) Inc. and Cadila Healthcare Ltd.
Dustin L. Taylor
HUSCH BLACKWELL LLP
1801 Wewatta Street, Suite 1000
Denver, CO 80202
(303) 749-7247

Stephen R. Howe
HUSCH BLACKWELL LLP
511 North Broadway, Suite 100
Milwaukee. WI 53202
(414) 273-2100

Attorneys for Defendant Sigmapharm
Laboratories, LLC

Michael J. Gaertner
David B. Abramowitz
Carolyn A. Blessing
Timothy F. Peterson
Christopher J. Cassella
Jonathan B. Turpin
August Melcher
LOCKE LORD LLP
111 South Wacker Drive
Chicago, IL 60606
(312) 443-0700

Attorneys for Defendant Zydus Pharmaceuticals
(USA) Inc. and Cadila Healthcare Ltd.

December 8, 2020
                                            7
